MEMORANDUM
MEREDITH, Chief Judge.
This matter is pending on the petition of Sterling Arthur Cummings to set aside the sentence previously imposed by this Court. Petitioner was charged with stealing chattels in a value in excess of $100.00 from a motor truck of the N. K. Transfer Company while the chattels were moving as a part of interstate shipment of freight from the Delmonico International Corporation at Overland, Missouri, to the Dale Snively Sewing Center at Olney, Illinois. He was tried before a jury and convicted on April 3, 1970; a sentence of ten years was imposed by this Court, an appeal was taken and affirmed.
Petitioner now complains that the federal court has no jurisdiction since this was not a federal offense for the reason that the N. K. Transfer Company does not now and has never held a license from the Interstate Commerce Commission and, therefore, the freight could not have been in interstate commerce.
This Court takes judicial notice of the fact that the City and County of St. Louis are in an exempt zone and that it is not necessary that carriers of interstate freight be licensed by the Interstate Commerce Commission or by the State of Missouri Public Service Commission.
The evidence in this case clearly showed that the freight in question had left the shipper’s possession and was in the possession of the N. K. Transfer Company, en route to an interstate carrier. Such freight once commenced on an interstate shipment is in interstate commerce. The complaint of the petitioner is without merit and will be dismissed.